DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al. (10,583,819).
Re: claim 1, Kim shows a brake device for a vehicle provided with an electric booster and an electronic parking brake, as in the present invention, comprising:
a master cylinder 20 configured to receive pedaling force outputted from the electric booster and generate brake liquid pressure;
a liquid pressure supply device 100 configured to generate the brake liquid pressure according to a drivers pedal-operational value detected by a brake pedal sensor 11 and supply the brake liquid pressure to a wheel brake 40 of each wheel, FR, FL, RR, RL:
a hydraulic pressure supply line 211, 212, 253 connected from the liquid pressure supply device to the wheel brake of each wheel to enable the brake liquid pressure to be supplied from the liquid pressure supply device to the wheel brake;
a backup line 251 connected from the master cylinder to the hydraulic pressure supply line to enable the brake liquid pressure to be supplied from the master cylinder to the hydraulic pressure supply line;
a cut valve 261 disposed on the backup line and configured to selectively shut off the brake liquid pressure; and
a fallback valve 263 disposed on the hydraulic pressure supply line connected to the wheel brake of the wheel on which the electronic parking brake is installed, the fallback valve being configured to selectively shut off the brake liquid pressure supplied to the wheel brake, see figure 17.
Re: claim 2, Kim shows the wheel on which the electronic parking brake is installed is a rear wheel, and the fallback valve is disposed on the hydraulic pressure supply line connected to supply the brake liquid pressure from the liquid pressure supply device to the wheel brake of the rear wheel, see figure 17.
Re: claim 4, Kim shows the fallback valve 263 is installed at a downstream point of the hydraulic pressure supply line with respect to a point where the backup line is connected to the hydraulic pressure supply line, see figure 17.
Re: claim 5, Kim shows the cut valve 261 is a normal open type valve that is closed when a current is applied thereto and is opened when the current is shut off.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (10,583,819).
Re: claim 3, Kim shows the fallback valve to be a normal open valve while the claim requires the opposite.  Solenoid valves are controllable to be open or closed.  Selecting a normal open or normal close valve is an engineering routine practice; and would have been obvious to one of ordinary skill in the art before the effective filing date to have selected a normal close valve instead of a normal open valve for the brake device of Kim in order to meet a variety of requirements such as to save energy, etc.
Re: claim 6, Kim further shows a controller configured to control the electronic parking brake and the fallback valve, wherein the controller diagnoses a state of the brake device including the electric booster and enters a backup mode in a case where the brake device is in a malfunction state when a driver operates a brake pedal, and in the backup mode, controls the fallback valve to become in an open state and simultaneously performs dynamic parking brake control in which braking force for vehicle deceleration is generated by using the electronic parking brake, see column 30, lines 30-40 and from line 55, column 30 to line 32, column 32.  
Kim shows the fallback valve to be in an open state while the claim requires the fall back valve to be in a closed state.  It would have been obvious to one of ordinary skill in the art before the effective filing date to have strived to close the fallback valve in order to prevent overflow of hydraulic from the rear brakes to the front brakes.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xuan Lan Nguyen whose telephone number is (571)272-7121. The examiner can normally be reached Monday-Friday 8am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

					/Xuan Lan Nguyen/                                                                 Primary Examiner, Art Unit 3657